The resolution, passed by the city council on the 14th of July, 1871, relating to the condition to be inserted in subsequent deeds of lots on Sargent's avenue, was not a contract with the future purchasers of the lots. It was intended merely as a guide and authority to the agents and officers of the city in making future sales and executing conveyances to purchasers. Neither was the vote to appropriate the proceeds of the sales in excess of $1,700 to the improvement of the common any part of the contract between the city and the plaintiff. That contract is contained in the plaintiff's deed; and the plaintiffs expectation, in the absence of any contract, that the money arising from the sale of lots would be appropriated according to the vote, cannot operate to attach to the conveyance a condition not inserted in the deed. Dunham v. City of Boston, 12 Allen 375. The condition inserted in his deed imposed an obligation upon him, but did not impose upon his grantor the obligations which he seeks to enforce.
Demurrer sustained.
STANLEY, J., did not sit: the others concurred. *Page 405